A rehearing was granted in this case because we entertained some doubt as to whether the evidence submitted by the plaintiff was sufficient to maintain her contention that the board of the porch of defendant's premises, which broke under her weight, was decayed, loose and insecurely fastened and that the defendant was guilty of fault in failing to maintain his premises in a safe condition.
A careful re-examination of the evidence submitted at the trial convinces us of the correctness of the result reached in our former decree.
For the reasons assigned, our original opinion and decree herein are reinstated as the final judgment of this court.
Original decree reinstated.